MEMORANDUM OF DECISION.
On appeal from a judgment of the Superior Court, Hancock County, Kevin D. Holt claims error in the denial of his motion to suppress evidence of his habitual offender status obtained as a result of an investigatory stop of his vehicle. Because the motion justice was not clearly erroneous in finding that the police officer acted on the basis of specific and articulable facts which, taken together with rational inferences from those facts, reasonably warranted the intrusion, we deny the appeal. Cf. State v. Chapman, 495 A.2d 314 (Me.1985) (stop without articulable suspicion violates fourth amendment).
The entry is:
Judgment affirmed.
All concurring.